Electronically Filed
                                                     Supreme Court
                                                     SCAP-XX-XXXXXXX
                                                     14-NOV-2018
                                                     02:10 PM




                         SCAP-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                     KALAELOA VENTURES, LLC,
                       Appellant-Appellant,

                               vs.

                   CITY AND COUNTY OF HONOLULU,
                        Appellee-Appellee.


                APPEALS FROM THE TAX APPEAL COURT
  (CAAP-XX-XXXXXXX, CAAP-XX-XXXXXXX, CAAP-XX-XXXXXXX, CAAP-17-
   0000485, CAAP-XX-XXXXXXX, CAAP-XX-XXXXXXX, CAAP-XX-XXXXXXX,
   CAAP-XX-XXXXXXX, CAAP-XX-XXXXXXX, CAAP-XX-XXXXXXX, CAAP-17-
0000492, CAAP-XX-XXXXXXX, CAAP-XX-XXXXXXX, and CAAP-XX-XXXXXXX)

(TX NOS. 17-1-0203, 17-1-0204, 17-1-0205, 17-1-0206, 17-1-0207,
  17-1-0208, 17-1-0209, 17-1-0210, 17-1-0211, 17-1-0212, 17-1-
           0214, 17-1-0215, 17-1-0216, and 17-1-0217)


                       ORDER OF CORRECTION
                        (By: Pollack, J.)

          IT IS HEREBY ORDERED that the Opinion of the Court by

Pollack, J., filed July 27, 2018, is corrected as follows:

  (1)   On page 30, line 2 of the paragraph that comprises the

        Conclusion, replace “order” with “orders”;
  (2)   On page 30, line 2 of the paragraph that comprises the

        Conclusion, delete the words “the City Council of”;

        and

  (3)   On page 31, line 1, replace “is vacated” with “are

  vacated”.

           The Clerk of the Court is directed to take all

necessary steps to notify the publishing agencies of these

changes.

           DATED: Honolulu, Hawaii, November 14, 2018.

                                 /s/ Richard W. Pollack

                                 Associate Justice




                                 2